THOMAS, J.
The court committed no error in sustaining the state’s objection to the evidence offered by defendant tending to show threats made against defendant by the party assaulted, for the reason that at the time this evidence was offered there had been no evidence tending in the least to show that the defendant in committing the assault charged was acting in self-de*121fense. Such evidence of self-defense must precede the evidence as to threats in order to put the court in error for refusing to admit evidence of threats. — Rutledge v. State, 88 Ala. 89, 7 South. 385; 1 Mayf. Dig. 838, § 2.
Afterwards the defendant, as a witness for himself, testified, among other things, to a state of facts tending to show that he cut the party assaulted in self-defense, and then stated that as soon as he “cut loose” from such party and got up, he ran off across the cotton patch and Avent to Riverside. The solicitor, over the objection and exception of defendant, was then permitted to ask the witness on cross-examination, “What did you run for when you got up?” to which the witness replied, “Well, I wanted to stay away until I got ready to make bond to keep from being put in jail.” It is entirely permissible on cross-examination to inquire of a hostile witness his purpose or motives in doing certain acts testified to by him, when such purpose or motive would tend to impeach or otherwise discredit the witness as to material matters testified to by him; hence the court committed no error in the matter mentioned. — Hurst v. State, 133 Ala. 96, 31 South. 933; 5 Mayf. Dig. 397, § 42.
There was likewise obviously no error on the part of the court in permitting the solicitor to ask the defendant in this connection “if he had not heard before he came back that the party assaulted by him was not dead.”
The court declined to permit the defendant to make proof to the jury to the effect that a certain named witness he desired had been subpoenaed by him and that he had made every effort to get such witness at the trial. The matter of the Avitness’ absence was one to have been addressed to the court, before entering upon the trial, *122on an application for continuance, and was entirely immaterial to any issue before tbe jury.
Tbe questions propounded by defendant’s counsel to the defendant as a witness for himself, to which objections made by the solicitor were sustained, were patently leading, each suggesting to the witness the answer desired.
The only charge requested by defendant that was refused is clearly faulty, in that it ignores the doctrine of retreat. After the jury retired, they came back and requested of the court further instructions on the definition of malice, to certain portions of which furthér instructions, then given, the defendant excepted. These instructions, viewed as a whole, in the light of the evidence, furnish no just ground for complaint by defendant. — 1 Mayf. Dig. 602 et seq. Though some of the segregated portions, as singled out by the exceptions, might, when taken from the context and viewed independently, be considered erroneous statements of the law, this would not authorize a reversal of the judgment. —2 Mayf. Dig. 561, § 15.
We are without authority to review the actions of trial courts in overruling motions for new trials in criminal cases.
We find no error in the record, and the judgment of conviction is affirmed.
Affirmed.